Russell G. Hunt, J.
It is stated that this is an application under article 78 of the Civil Practice Act, but the petitioner limits what is to be reviewed. It is stated that what the petitioner does *68not like is a statement contained in a report of an informal investigation by the respondent commission ‘ ‘ of the State University College of Education at New Paltz” respecting possible discrimination “ on the basis of race.” In that report and in a statement by the respondent ‘ ‘ for release in a.m. papers, Tuesday, November 1 and thereafter ” it was said, along with a statement that there was no basis for a charge of bias, that the College of Education at New Paltz was “ Located in a community where the shadows of an era of racial intolerance and religious bigotry have not wholly vanished, the institution has moved steadily toward the attainment of the democratic ideal.”
The statement objected to is not expressive of a determination or direction which is reviewable in an article 78 proceeding; therefore, the application is denied.